Citation Nr: 1433266	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right knee disability.


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision which continued a 30 percent rating for the Veteran's service-connected right knee disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the interval of time since the Veteran's most recent VA examination (November 2008), the submission of additional private medical records not considered at the last examination, and his allegations that his knee disability has begun to impact his work, the Board finds another VA examination is warranted.

Additionally, the most recent treatment records associated with the record are from 2010.  As the record reflects ongoing treatment for the Veteran's service-connected knee disability, any pertinent updated private or VA treatment records should be secured, to include any additional treatment from Dr. G. N. 

Finally, following the January 2010 supplemental statement of the case, the Veteran submitted additional evidence including a statement by the Veteran and private treatment records (received in April 2010) that were not previously considered by the RO.  The Veteran did not submit a waiver.  The Board sent the Veteran a letter in May 2014 informing him that this additional evidence was not previously considered by the AOJ and that he had the right to such review prior to any Board adjudication.  In June 2014, the Veteran responded by requesting that the Board remand the case back to the AOJ for review of the additional evidence.  See 38 C.F.R. 20.1304(c) (2014); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the providers of all treatment and/or evaluation for his right knee disability (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment, to include any updated treatment records from Dr. G. N.  All relevant VA treatment records not already associated with the claims file must be obtained.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's knee disability, and specifically, the impact of his knee disability on his ability to work.

 A complete rationale should be provided. 

3.  The Veteran's claim for an increased rating for his service-connected right knee disability must be readjudicated by the agency of original jurisdiction, after considering all pertinent evidence obtained and associated with the record.  Evidence to be considered by the agency of original jurisdiction must include, but is not limited to, the statement by the Veteran and private treatment records received in April 2010.  

4.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



